Eoaorable  George A. Day            Opinion   No. C-772
county Attorney
Brm    County Courthouse            Ret   Whether   a county may use
Brownwood, Texas                          tax funds for the pur-
                                          pose of operating an am-
                                          bulance service in the
                                          county o+ cooperate with
                                          an incorporated City in
                                          the County in the op-
Dear Mr. Day8                             errtion of such service.

          Pour recent letter to this office requests our opinion
with regard to the following question8

          Way a County use tax funds for the pur-
     pose of operating an aubulance service in the
     County or cooperate with an incorporated City
     in tbe County in the operation of such ser-
     vlca?”

            Section 18 of Article V of the Constitution of Texas
authorizes the commissioners court of a county to maxerclse
such powers and jurisdiction over all county business, as
is conferred   by this Constitution and the laws of the State
. . . . I   Our courts have held that this provision does not
confer on comniasioners    courts general authority over county
business, but, on the contrary, limits their authority to
that conferred, expressly or by necessary implication, by the
statutes or constitution. Mills Countv v. Lampasas Counw,
90 Tax. 603, 40 S.W. 403 (1897); Childtess County v. State,
127 Tex. 343, 92 S.W.2d 1011 (1936); Canales v. Laughlin,
147 Tex. 169, 214 S.W.2d 451 (1948)l Anderson v. Wood, 137
Tex. 201, 152 S.W.28 '084 (1941).

          In our opinion the commissioners court has the au-
thority, under its general powers relating to the public
health and sanitation, to operate an ambulance service within
the county.
                           -3707-
Hon. George A.   Day, page 2   (C-772)




          The health and welfare of the public is of primary
importance to all ordered forms of government. In the preser-
vation and protection of the public,health,every sovareigo
may, in the exercise of the police power, enact laws directed
to that purpose. The legislaturemay delegate powers relating
to the public health to various agencies or subdivisions of
the state. 28 Tex.Jur.26 9, Health 88 1,2; 39.C.J.S. 811,
Health 8 2. Acting in this regard, the legislature of this
state has enacted numerous statutes relating to health and
sanitation. Among those statutesrelating to the authority
of counties to act with respect to the public health we find
Article 4418f of Vernon's Civil Statutes,which provides
in part as followsr
          ". . . The Comm.issloners Court of any
     County shall have the authorityto appropriate
     and expand money from the general revenues of
     its County for and in behalf of public health
     and sanitation within its County."

             The authority thus conferred upon the conmissioners
court to expand the general revenues of the county for, and in
behalf of, public health and sanitation la general in its scope,
Since Article    44185 provides no directions to guide the court
in the exercise of this power, they are to be guided by their
sound discretion. Attorney General's Opinion 0-2580A     (1940).
The cited attorney general's opinionheld that Articles 4478
and 4481 of Vernon's Civil Statutes,relating to the establish,
ment and management of county hospitals, did not limit or qua114
the general powers of the cosmissionerscourt under Article
4410f to furnish facllltles    or provide services which could
be provided by a county hospital or Its board of managers in
the event such hospital were established. We there stated:

           "When it is reasonablynecessary in be-
      half of the public health and sanitation
      within the county, it is our opinion that
      the Comnlssioners' Court of a county may
      appropriate and expend money from the gen-
      eral revenues of the county for treatment,
      consultation and medical supplieswithout
      bonds and establishing a hospital, notwith-
      standing such services tight be included
                             -3708-
%o+ George A. Day, page 3 (C-772)



    within the statutory authority of the hos-
    pital if astablished.w

          In Attorney Ganeral’fJ Opinion O-6024 (1944) we
held that Article 4418s authorizes a county, in the futherance
of public health and eanitation, to acquire land for the pur-
pose of disposing of garbage and refuse collected from the
inhdbitants of the county. We have also held that said Article
authorizes the coxnisaioners court to expand general revenues
of a county for the purpose of establishingand maintaining
a prophylacticunit If the commissioners court determines
that It will be in behalf of the public health and sanitation
within the county. Attorney General's Opinion G-4725 (1942).

            In view of the foregoing, you are hereby advised
that the commissioners court, pursuant to the authority of
Article 4418f. Vernon's Civil Statutes, may expend tax funds
from the general revenues of the county for the operation
and maintenance of an aarbulanceservice within the county,
if the commlssionera court determines that such service will
be in behalf of the public health and sanitation within the
county. When the commissioners court has been granted a
power or has been charged with a duty, it has implied authority
to exercise   a broad discretion to accomplish the intended pur-
pose. &&&eon      v. Wood, 137 Tax. 202 152 S.W.2d 1084 (1941);
Madison Countv v. Wallace, 118 Tax. 279, 15 S.W.Zd 535 (1929):
Canales v. Laughlin, 147 Tax. 169, 214 S.W.Zd 451 (1948).

          Your request also inquires as to the authority of
the county to 'cooperate' with an incorporatedcity within the
county in the operation of an ambulance service.      By the use of
the term "cooperate*we assume that you have reference to some
form of an agreement between the county and the city which would
constitute a contract whereby the county and city would jointly
provide for the service.      The authority of the cornmissioners
court to bind the county by contract is limited to that speci-
fically conferred, either expressly or by fair implication,by
the constitution or statutes. Childress Countv v. State,
127 Tex. 343, 92 S.W.Zd 1011 (1936)rVon Rosenberq v. Lovett,
173 S.W. 508 (Tex.Civ.App. 1915, error ref.): Roper v. Hall,
280 S.W. 289 (Tex.Civ.App.1926;no history): cf. Foster v.
City of Waco, 113 Tex. 352,   255 S.W. 1104 (1923).  In this
                               -3709-
Hon. George A. Day, page 4 (C-772)



connection,we point out that Article 4434 of Vernon's Civil
Statutes provides as follows:

          "The municipsl authorities of townsand
     cities, and commissionerscourts  of the counties
     wherein such towns and cities are situated,may
     co-operata~witheach other in making such ix-
     provemantaconnectedwith said towns, cities
     and counties as said authorities and courts may
     deem necessary to improve the public health and
     to promote afflclent sanitary regulationsrand,
     by mutual arrangement, they may provide for the
     constructionof said Improvements and the psymant
     therefor.”

          Considering the language of this Article,we are of
the oplnion that the cosmissioners court, in the exercise of a
power conferredby Article 441Sf, may cooparatewith an incor-
porated city within'the county in the operationof an ambulance
sasvica. Since we have not bean informed as to the terms of
the agreement prwiding for the cooperationof the county and
city in the operation of such a service, we do nothereby hold
that the authority of the county with respectto the terms of
euch agreement is unbridled. On the contrary,the ex2anditure
of county funds pursuant to the agreement must not contravene
the prohibitionof Section 52 of Article III of the Texas
Constitution. Harris Countv Flood Control Uist. v. Mann, 135
Tex. 239, 140 S.W.28 1098 (1940) at page 1104.

                      SUMMARY

           Pursuant to the general powers of the
      county to expend the general revenues of the
      county in behalf of the public health and
      sanitationunder Article 4418f, V.C.S., the
      county may operate and maintain an ambulance
      service within the county if the commissioners
      court determines that such service is in be-
      half of the public health and sanitation:
      under the authority of Article 4434, V.C.S.,
      the county may, in the exercise of its powers
      under Article 4418f, V.C.S., cooperatewith
                           -3710-
Eon. George A. Day, page 5 (C-772)



     an incorporatedcity within the county in the
     operation of an ambulance service, however,
     the extent of the county's contribution under
     the agreement cannot contravene the limitations
     of Section 52 of Article III of the Texas
     Constitution.

                                     Yours very truly,

                                     WAGGONERCARR
                                     Attorney General




                                          W. 0. Shultz
                                          Assistant

WOS:ra

APPROVED:
OPINION COMMITTEE

W. V. Geppert, Chairman
Wade Anderson
Douglas Chilton
Linward Shivers
Gordon Houser

APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                           -3711-